We are of the opinion that the portions of the oral charge of the court to which exceptions were reserved, as disclosed by the statement of the case, were erroneous, and must work a reversal of the cause. In one aspect the charge was upon the effect of the evidence and, being given ex mero motu, comes within the inhibition of section 5362 of the Code of 1907. Gafford v. State, 125 Ala. 1, 28 So. 406; White v. State,111 Ala. 92, 21 So. 330; Andrews v. State, 159 Ala. 14,48 So. 858; McPherson v. State, 198 Ala. 5, 73 So. 387.
It has been held error for the court to so instruct the jury in a case of this character as to take from them the right and duty to ascertain by their verdict whether the defendant was guilty of murder in the first or second degree. This on account of the provisions of section 7087 of the Code of 1907. Gafford v. State, supra; McPherson v. State, supra. That portion of the oral charge constituting *Page 659 
the exception last reserved, as above noted, is in effect an instruction to the jury that if the evidence for the state is to be believed, the degree of guilt will not be reduced below murder in the first degree, and therefore comes within the influence of these authorities.
For the errors indicated, the judgment is reversed and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.